Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 1 of 38                         PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION AT MEMPHIS


THEODORE J. ZALLER, Individually and on
Behalf of All Others Similarly Situated,                Civil Action No.

                       Plaintiff,                       CLASS ACTION COMPLAINT FOR
                                                        VIOLATIONS OF THE FEDERAL
       v.                                               SECURITIES LAWS

FRED’S INC., MICHAEL K. BLOOM,
WALGREENS BOOTS ALLIANCE, INC.,                         JURY TRIAL DEMANDED
STEFANO PESSINA and GEORGE R.
FAIRWEATHER,

                       Defendants.



       Plaintiff Theodore J. Zaller (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by his undersigned attorneys, for his complaint against Defendants, alleges the

following based upon personal knowledge as to himself and his own acts, and information and

belief as to all other matters, based upon inter alia, the investigation conducted by and through

his attorneys, which included, among other things, a review of Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Fred’s Inc. (“Fred’s” or the “Company”), analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.
    Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 2 of 38                PageID 2



                                NATURE OF THE ACTION

         1.    This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Fred’s securities between

December 20, 2016 and June 28, 2017, both dates inclusive (the “Class Period”), against Fred’s,

Walgreens Boots Alliance, Inc. (“Walgreens” or “WBA”), and certain Fred’s and Walgreens

executive officers named herein (collectively, “Defendants”), seeking to recover damages caused

by Defendants’ dissemination of materially false and misleading statements in violation of

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

         2.    On October 27, 2015, Rite Aid Corp. (“Rite Aid”) and Walgreens jointly

announced an Agreement and Plan of Merger (the “Original Merger Agreement”) pursuant to

which Walgreens would acquire Rite Aid for $9.00 per share in cash (the “Original Merger” and

the “Original Merger Consideration”). To convince the investing public that it would receive

Federal Trade Commission (“FTC”) approval to complete the Original Merger, Walgreens and

Rite Aid had entered into an agreement with Fred’s to sell 865 Rite Aid stores for $950 million

in an all-cash transaction in order to complete the Original Merger (the “Fred’s Asset Purchase

Agreement”). On January 30, 2017, Rite Aid and Walgreens announced that they had entered

into a new merger agreement (the “Revised Merger Agreement”), which cut the proposed

consideration for Rite Aid stockholders from $9.00 per share to between $6.50 to $7.00 per share

(the “Revised Merger” and the “Reduced Merger Consideration”).1 On June 29, 2017, Rite Aid

and Walgreens announced that they had terminated the Revised Merger Agreement. Following



1
 The preliminary proxy statement related to the Revised Merger Agreement that Rite Aid filed
with the SEC on Schedule 14A on March 3, 2017 (the “2017 Proxy”).
                                               2
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 3 of 38                      PageID 3



the termination of the Revised Merger Agreement, Walgreens terminated the Fred’s Pharmacy

asset purchase agreement.

         3.     Throughout the Class Period, Defendants made numerous materially false and

misleading statements concerning the level of regulatory risk faced by the Original Merger and

the Revised Merger which would ultimately cause the termination of the Fred’s Asset Purchase

Agreement. Specifically, Defendants made false and/or misleading statements: (i) downplaying

or disputing contrary reports from journalists signaling regulatory turbulence in closing the

merger; (ii) representing that inside knowledge of the FTC gave confidence that the deal would

close.

         4.     As discussed further below, Plaintiff hereby adopts and incorporates the

allegations the Court found actionable from the Amended Complaint in Hering v. Rite Aid Corp.,

et al., Case No. 1:15-cv-02440-JEJ (M.D. Pa.) (the “Hering Action”), attached hereto as Exhibit

A as well as in Douglas S. Chabot, et al. v. Walgreens Boots Alliance, Inc., et al.Case No. 1:18-

cv-2118-JEJ (M.D. Pa) (the “Chabot Action”) attached hereto as Exhibit B.

         5.     On July 11, 2018, the Court issued a ruling on Defendants’ Motion to Dismiss in

the Hering Action (the “Hering Opinion”), attached hereto as Exhibit C. In the Hering Opinion,

the Court ruled:

         Starting October 20, 2016, the Walgreens Defendants began to express confidence
         that the deal would close and questioned newspaper reports of regulatory
         turbulence. With these statements, Plaintiff’s allegations have more merit. At the
         time the statements were made, the end date for the original merger agreement
         already had been pushed back by three months. In one instance, in April 5, 2017,
         the statement of confidence was made even after the merger agreement had
         been revised. Furthermore, Walgreens alluded to their “inside knowledge” of
         the FTC’s review and their close collaboration with the FTC as a basis for
         dismissing contradictory reports from journalists. The Walgreens Defendants
         also noted that their confidence in the deal closing had not changed since the
         beginning, despite the obvious effects of the FTC’s concerns. Because the
         statements directly questioned contradictory reports and purportedly were based
                                                 3
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 4 of 38                       PageID 4



       on non-public information from the FTC, we find that a reasonable investor
       could have been misled into thinking that the review process was progressing
       better than it was. At a time when approval of the transaction may have been
       legitimately in doubt, the Walgreens Defendants’ statements alluded to secret
       knowledge that created a false sense of security. Therefore, with respect to these
       particular statements,4 we find that Plaintiff has satisfied the first element of a
       § 10(b) claim. Footnote 4: These include statements downplaying or disputing
       contrary reports from journalists that the review was not going well, made on
       October 20, 2016, and November 17, 2016, as well as statements expressing
       confidence based on “inside” knowledge of the review, made on October 20,
       2016, November 17, 2016, January 5, 2017, and April 5, 2017.

(Emphasis added.)

       6.      Moreover, the Court also held that:

                   These statements were made in close proximity to both the revision of the
                   merger agreement and the ultimate decision to terminate the merger.
                   Moreover, the statements were made specifically to counteract reports
                   that the merger may not be approved, making them more than mere
                   statements of corporate optimism.

                   (Emphasis added.)


       7.      On April 15, 2019, the Court issued a ruling on Defendants’ Motion to Dismiss in

the Chabot Action (the “Chabot Opinion”), attached hereto as Exhibit D. In the Chabot Opinion,

the Court ruled:

               Thus, at this initial stage in the proceedings, we find that Plaintiffs’
               allegations support an inference of fraudulent intent that is at least as
               compelling as any competing inference. Defendants repeatedly insisted
               that the merger would pass regulatory review, while actively contradicting
               reports to the contrary. Moreover, Defendants continued to hold the line
               despite having to revise the Original Merger Agreement’s terms and adjust
               the merger’s timeline. Defendants refused to acknowledge that the merger
               was rapidly becoming less probable. And in the end, the merger was
               terminated, which was the logical consequence of its downward trajectory.

               Plaintiffs also have made factual allegations suggesting Defendants knew
               or should have known of the merger’s looming failure. Significantly,
               Plaintiffs allege that the FTC itself notified Defendants that approval was
               unlikely. Given what Defendants knew or should have known, we must
               again conclude that Defendants were at least reckless with respect to their
                                                  4
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 5 of 38                      PageID 5



                actionable statements. Thus, Plaintiffs have plead a strong inference of
                scienter for purposes of the PSLRA and dismissal is inappropriate.

                                  JURISDICTION AND VENUE

        8.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

        9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and Section 27 of the Exchange Act.

        10.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District. In addition, the Company’s principal

executive offices are located in this district.

        11.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                              PARTIES

        12.     Plaintiff Theodore J. Zaller purchased Fred’s common stock during the Class

Period, as described in the Certification attached hereto and incorporated herein by reference,

and thereby suffered damages caused by Defendants’ actions alleged herein.




                                                  5
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 6 of 38                    PageID 6



                                    The Fred’s Defendants

       13.     Defendant Fred’s Inc. operates approximately 550 discount value stores and its

mission is to make it easy and exciting to save money. Its unique format offers customers a full

range of value-priced everyday items, along with terrific deals on closeout merchandise

throughout the store.

       14.     Defendant Michael K. Bloom (“Bloom”) was at all relevant times the Company’s

Chief Executive Officer (“CEO”) and on March 7, 2017, Bloom was appointed as a Director and

resigned from his post effective on April 24, 2018. By virtue of his position as the Company’s

most senior executive officer, Defendant Bloom had the authority and ability to correct any false

or misleading statements made about the Company’s business, operations or prospects, and

ultimate control over the contents of the information provided to investors and the market on the

Company’s behalf.

                                  The Walgreens Defendants

       15.     Defendant Walgreens is a Delaware corporation with its corporate headquarters

located at 108 Wilmot Road, Deerfield, Illinois 60015. Walgreens is a global pharmacy-led

health and well-being enterprise that was created through the combination of Walgreens and

Alliance Boots in December 2014. Walgreen’s stock is publicly traded on the NASDAQ

Exchange under the ticker symbol “WBA.”

       16.     Defendant Stefano Pessina (“Pessina”) is, and at all relevant times was, the CEO

and Executive Vice Chairman of Walgreens. Pessina participated on Walgreens’ earnings calls

and, by virtue of his position as the company’s most senior executive officer, had the authority

and ability to correct any false or misleading statements made about the company’s business,



                                               6
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 7 of 38                        PageID 7



operations or prospects, and ultimate control over the contents of the information provided to

investors and the market on the company’s behalf.

       17.     Defendant George R. Fairweather (“Fairweather”) is, and at all relevant times

was, the Executive Vice President and Global CFO of Walgreens.

       18.     The Defendants named in ¶¶16-17, above, are at times collectively referred to

herein as the “Walgreens Individual Defendants,” and collectively with Defendant Bloom, the

“Individual Defendants”.

       19.     The Individual Defendants are liable for the false and misleading statements

pleaded herein because, through their positions as senior executives of Fred’s or Walgreens,

possessed the power and ultimate authority to control the contents of these companies’ quarterly

reports, press releases, and presentations to securities analysts, money and portfolio managers,

and institutional investors, i.e., the market. They were provided with copies of the reports and

press releases alleged herein to be misleading, prior to or shortly after their issuance, and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions within Fred’s or Walgreens, and their access to material non-public information

available to them but not to the public, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations being made were then materially false and misleading.

                               SUBSTANTIVE ALLEGATIONS

        Background and Chronology of the Failed Walgreens and Rite Aid Mergers

       20.     Rite Aid is a Delaware corporation with its corporate headquarters located at 30

Hunter Lane, Camp Hill, Pennsylvania 17011. Rite Aid is a retail drugstore chain that sells

prescription drugs and a range of other merchandise referred to as “front-end products.” Rite

                                                 7
    Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 8 of 38                     PageID 8



Aid’s stock is publicly traded on the New York Stock Exchange (“NYSE”) under the ticker

symbol “RAD.” Walgreens is a global pharmacy-led health and well-being enterprise created

through a combination of Walgreens and Alliance Boots in December 2014.

         21.   The full extent of the antitrust risk inherent in the Original Merger was known

only to Defendants who, as detailed below, continuously misled investors regarding those facts

and the likelihood that the Original Merger would receive regulatory approval as then-constituted

under the Original Merger Agreement, as well as the detriment that would result in the event the

Original Merger was not approved.

         22.   As in all mergers that require a remedy, the Federal Trade Commission (“FTC”)

Staff typically analyzes whether the proposed transaction will have anticompetitive effects in

violation of Section 7 of the Clayton Act.2 Once the FTC Staff determines that anticompetitive

effects are likely, it will discuss with the parties its findings. Typically, the parties then propose

an acceptable remedy that will maintain or restore competition in the markets affected by the

proposed transaction.

         23.   In this case, Walgreens proposed the divestiture of certain Rite Aid stores as a

cure to maintain or restore competition in certain areas. In connection with a proposed

divestiture, the FTC Staff typically assesses whether the proposed buyer is able to maintain or

restore competition in the relevant market after acquiring the divested assets. The FTC Staff

evaluates a proposed buyer to determine whether it has (1) the financial capability and incentives

to acquire and operate the assets, and (2) the competitive ability to maintain or restore

competition in the market.



2
  Section 7 of the Clayton Act prohibits mergers and acquisitions where the effect “may be
substantially to lessen competition, or to tend to create a monopoly.”
                                                  8
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 9 of 38                         PageID 9



          24.   Walgreens allowed access to a virtual data site containing extensive due diligence

information about a package of divestiture assets being offered to potential purchasers. Access to

the data room was given to eighteen (18) potential purchasers along with a bid process letter

requiring bids to be submitted by September 26, 2016. Following the receipt of bids from

various potential purchasers, based upon a variety of factors, including, among other things, the

willingness and ability of each potential purchaser to purchase all of the divestiture assets being

offered and the perceived likelihood that each potential purchaser would be deemed an

acceptable purchaser of the divestiture assets by the FTC, Walgreens determined to pursue more

intensive discussions and negotiations with three potential purchasers, Party J, Party K and

Fred’s.

          25.   According to the 2017 Proxy, in early November 2016, Fred’s met with, and

made presentations to, the FTC Staff regarding its suitability as a potential purchaser of the

divestiture assets and its plans to transition full operation of the divestiture assets from Rite Aid.

Based on a variety of factors, including, among other things, the willingness and ability of Fred’s

to purchase all of the divestiture assets being offered and the perceived likelihood it would be

deemed an acceptable purchaser of the divestiture assets by the FTC, Walgreens determined to

focus its efforts in connection with the divestiture on negotiations with Fred’s.

          26.   Throughout the remainder of November and early December 2016, additional

meetings and negotiations occurred between Walgreens and Fred’s and their respective advisors.

          27.   On December 19, 2016, Rite Aid, Walgreens, and Fred’s entered into the Fred’s

Asset Purchase Agreement. Pursuant to the terms and subject to the conditions set forth in the

Fred’s Asset Purchase Agreement, AFAE, LLC, a subsidiary of Fred’s, would purchase from

Rite Aid 865 stores and certain specified related assets for a purchase price of $950 million plus

                                                  9
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 10 of 38                       PageID 10



the assumption of certain liabilities of Rite Aid and its affiliates. If the FTC requires divestiture

of more than the 865 Rite Aid stores contemplated by the original asset purchase agreement and

Walgreens agrees to sell such stores, the Fred’s Asset Purchase Agreement required Fred’s to

purchase such additional stores. The Fred’s Asset Purchase Agreement was conditioned on FTC

approval, the approval and completion of Rite Aid’s pending merger with Walgreens and other

customary closing conditions.

       28.      During January 2017, on several occasions members of the Rite Aid and

Walgreens management teams discussed the FTC review process and ways in which the parties

might propose to revise certain aspects of Fred’s business plan and propose potential changes to

the Fred’s Asset Purchase Agreement to address the questions raised by the FTC Staff in their

review of Fred’s and to increase the likelihood of obtaining FTC approval of the transaction.

       29.     On January 29, 2017, Walgreens and Rite Aid entered the Revised Merger

Agreement, the merger consideration to be paid to Rite Aid shareholders would drop from $9.00

per share to $7.00 if Walgreens were required to divest up to 1,000 stores.

       30.     Then, on June 29, 2017, Defendants stunned the market once again with the

announcement that both the Revised Merger Agreement and the Fred’s Asset Purchase

Agreement had been terminated.

                        Background of Statements Regarding the Mergers
                 Ruled Non-Actionable in the Heron Opinion’s July 11, 2018 Order

       31.     On September 8, 2016, Walgreens issued a press release providing an update on

the Original Merger. The release stated that Walgreens was actively engaged with the FTC and

that as a result of “progress of these discussions with the FTC staff” it was “exploring potential

divestiture remedies.” The release continued that “[i]n order to expedite that process, . . . the

most likely outcome will be that the parties will be required to divest more than the 500 stores
                                                 10
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 11 of 38                      PageID 11



previously communicated, but still continues to expect that fewer than 1,000 stores will be

required to be divested.” Lastly, the release noted that, “the company continues to believe that

the acquisition will close in the second half of calendar 2016.” Thus, Walgreens led investors

and the market to believe that the Original Merger was close to closing within the parameters set

forth in the Original Merger Agreement.

       32.    On November 8, 2016, Walgreens presented at the Credit Suisse Healthcare

Conference. In his prepared remarks, Defendant Pessina rejected any notion that the Original

Merger had encountered regulatory turbulence based on his insider knowledge purportedly

obtained during the review process:

       And if we can add something, everybody we have seen today and in the last days
       is asking about Rite Aid and about – we have a different opinion than certain
       journalists who are writing things we don’t recognize or people we – or about
       people we have never heard of.

       So, just to reassure you, if we say that we are confident, it is because what we
       know makes us very confident. I don’t believe that there is any technical reason
       why this deal should not go through. Of course, everything is possible politically.

       But, until now, we have seen a careful, diligent, but absolutely not hostile attitude
       of the FTC. And we are collaborating. We are presenting our barriers. And I
       believe that so far, so good. And we continue to be very positive in spite of the
       opinion of certain people who apparently are not particularly well informed.

       33.    On November 15, 2016, Walgreens participated in the Morgan Stanley Consumer

Conference where Alex Gourlay (Walgreens’ Co-Chief Operating Officer) was asked if he had

any further updates regarding Rite Aid. Once again, Mr. Gourlay rebutted any notion that the

Original Merger had generated any regulatory concern and reiterated that his confidence was as

strong as it was on “day one” when the transaction was announced:

       No, the process continues, the process has never stopped. It’s a process that
       clearly has taken longer than we had anticipated. We happened to sell potentially
       to a few more pharmacies than we anticipated. We have buyers. When I say we
       have buyers, not a buyer, we have buyers. We believe these buyers – we believe
                                                11
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 12 of 38                        PageID 12



       strongly these buyers meet the criteria the SEC have laid down. And the process
       continues and we’ve given an update saying that we expect to give more
       information on the deal in the early part of next year and we stick by that. So we
       don’t recognize what’s written in the press, to be honest. We don’t recognize the
       names or the people talking about it. So we don’t know what that’s being said.
       We remain, as we did from day one, confident about [doing] strategic deal for us.
       The Rite Aid board clearly believes it’s a good deal for them and we believe we
       will get it done.

       34.     On November 17, 2016, Walgreens presented at the Jefferies Healthcare

Conference. During the conference, Defendant Fairweather reiterated that “nothing really has

changed” regarding the Original Merger and that he was “very clear” that the deal would pass

regulatory review within the divestiture cap:

       We are very clear – from what we said in September, we expect the deal to
       complete. We have been absolutely consistent on that from day one when we
       announced it. As we said back in September and reinforced in our results, we do
       expect the store divestitures to now be in the range of 500 to 1000.

       We expect to be able to sign the divestiture agreements before the end of this
       calendar year and to be able to complete the transaction in the first quarter, so it is
       – sorry, early in the new year, in the calendar year.

       So other than really from where we are a year ago, it is a few more divestitures
       than we had originally anticipated but within what we had in the contract, and it
       has just taken us a little bit longer than – ideally we would have hoped to work
       through with the FTC when we work in a very collaborative manner (inaudible).

       But, fundamentally, the economics of the deal are the same. We still expect to be
       able to deliver the $1 billion of tangible, measurable cost synergies in a 3- to 4-
       year period. The benefits are from the front end; all these other things, nothing
       really has changed other than it’s just perhaps taken a little bit longer than we
       had thought in the first place. There’s lots of stuff in the papers but it is
       amazing where it comes from.

       35.     Gerald Gradwell (“Gradwell”), Walgreens’ Senior Vice President, bolstered

Fairweather’s remarks by stating that they had “clarity” on the issue derived from the companies’

extensive due diligence, merger-related expertise and discussions with FTC personnel:

       But I think – just to be clear on where we are in the process and we have spoken
       about this – I mean we have enough clarity on what we have to do in terms of
                                                 12
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 13 of 38                     PageID 13



       remedies with the FTC to be – to have opened the data room for sale of
       pharmacies to potential buyers.

       Everyone I know – there was large speculation in the marketplace that we would
       never find buyers. We are not entirely that green when it comes to doing
       transactions. We went into this in the knowledge that the Walgreens management
       team had looked at Rite Aid in many different ways and had not been able to
       justify the deal for a variety of reasons.

       And so we went into it having assessed initially that we would be able to find
       buyers and that those interested in the marketplace to buy stores we may have to
       divest. That remains the case. We have been in ongoing discussion with the FTC.

(Emphasis added.)

       36.     Defendant Pessina, as Walgreens’ highest ranking officer, had the authority and

ability to correct any false or misleading statements made about the company’s business,

operations or prospects, and ultimate control over the contents of the information provided to

investors and the market on the company’s behalf, but he failed to issue corrections to Mr.

Gradwell’s materially false and misleading statements.

                                   Materially False and Misleading
                              Statements Issued During the Class Period

       37.     Throughout the Class Period, Defendants issued a series of materially false and

misleading statements regarding the likelihood that the Original Merger and, later, the Revised

Merger would receive regulatory approval as then constituted, as well as the detriment that

would result in the event either deal was not approved. The actionable, materially misleading

statements (which are identical to the statements found actionable and materially misleading in

the Hering Opinion), are identified in bold, italic type ¶¶ 41, 44-45 below.

       38.     The Class Period begins on December 20, 2016. On that day, Rite Aid and

Walgreens issued a joint press release announcing that they had entered into an agreement with

Fred’s to sell 865 Rite Aid stores for $950 million in an all-cash transaction in order to complete

                                                13
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 14 of 38                     PageID 14



the Original Merger. The release stated that the “agreement is being entered into to respond to

concerns identified by the FTC in its review of the proposed acquisition of Rite Aid by

Walgreens . . . , which was announced in October 2015.” The release further stated that

Walgreens was “actively engaged in discussions with the FTC regarding the transaction and is

working toward a close of the Rite Aid acquisition in early calendar 2017,” which, if

accomplished, would have completed the deal within the extended timeframe and divestiture cap

under the Original Merger Agreement. The release quoted Defendant Pessina as stating: “With

this agreement, we are moving ahead with important work necessary to obtain approval of our

acquisition of Rite Aid.” The market understood Defendant Pessina’s comments to indicate that

the extended timeframe and announced divestitures meant the Original Merger was close to

receiving the necessary regulatory approvals. As a result, Fred’s would purchase approximately

865 stores and certain assets related to store operations located across the eastern and western

United States for $950 million in cash.

       39.     On or about the same day, Fred’s announced over the Business Wire the

following:

       Fred's Pharmacy Agrees to Acquire 865 Rite Aid Stores

       Purchase Would Create Third-Largest U.S. Drug Store Chain and Support
       Healthcare Growth Strategy

       MEMPHIS, Tenn.--(BUSINESS WIRE)--December 20, 2016--Fred's Inc. ("Fred's
       Pharmacy" or "the Company") (NASDAQ: FRED) today announced that the
       Company has signed an agreement with Walgreens Boots Alliance, Inc.
       (NASDAQ: WBA) and Rite Aid Corporation (NYSE: RAD) to purchase 865
       stores and certain assets related to store operations located across the eastern and
       western United States for $950 million in cash. Closing of the transaction is
       expected to take several months after Walgreens Boots Alliance's proposed
       acquisition of Rite Aid is completed and is subject to approval by the Federal
       Trade Commission as well as customary regulatory approvals and closing
       conditions. Shareholder approval is not required. The transaction, if approved, is
       targeted to close during the first half of 2017 and will position Fred's Pharmacy as
                                               14
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 15 of 38                   PageID 15



       the third-largest drugstore chain in the United States and create a new national
       competitor. In connection with this transaction, the Company has received
       financing commitments to fund the purchase price, transaction-related costs,
       ongoing business operations and anticipated capital investments.

       Fred's Pharmacy Chief Executive Officer Michael K. Bloom, commented, "This
       will be a transformative event for Fred's Pharmacy that will accelerate our
       healthcare growth strategy through our acquisition of 865 new stores located in
       highly attractive markets. We believe that this transaction will also create
       tremendous opportunities for both our new and existing front of store and
       pharmacy team members. We look forward to realizing the considerable
       benefits this transaction will bring to our customers, patients, payors, supplier
       partners, team members and shareholders."

       Bloom continued, “We have been working for several months on integration plans
       to ensure a seamless transition for Rite Aid customers, patients, team members
       and supplier partners by leveraging our world-class senior leadership team’s
       significant expertise in managing major healthcare acquisitions and integrations.
       We assembled this highly experienced team in 2015, implemented upgrades to
       our infrastructure in 2016, and now, in 2017, we look forward to the continued
       optimization of our business, fueled by today’s milestone announcement. We
       believe the purchase of these stores will not only complement recent investments
       in our team members, processes, and technological infrastructure, but also
       positively impact our business and maximize shareholder value.”

       In aggregate, the 865 stores are generally representative of Rite Aid's pre-
       divesture store performance with respect to both sales and EBITDA. Fred’s
       Pharmacy expects that the acquired stores would be accretive to earnings and
       generate substantial cash flow.

       Fred’s Pharmacy will continue to employ, contingent on consummation of the
       transaction, store and certain field and regional team members related to the
       operations of the acquired stores. Upon completion of the acquisition, the
       Company will operate the acquired stores and will retain the Rite Aid banner
       through a 24-month transition.

       A.T. Kearney served as a strategic advisor to the CEO and Board of Directors and
       provided financial and operational diligence related to the transaction. BofA
       Merrill Lynch and Regions Bank have committed to provide financing to Fred's
       Pharmacy. Peter J. Solomon Company, LLC provided a fairness opinion to the
       Board of Directors of the Company in connection with the transaction.

       40.    On January 5, 2017, Walgreens held an earnings call for its first fiscal quarter of

2017. Defendant Fairweather began his prepared remarks by stating: “We continue to make good

                                              15
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 16 of 38                   PageID 16



progress towards completing our Rite Aid transaction, and today we have raised the lower end of

our adjusted earnings per share guidance for FY17.” He later added: “So turning now to our

pending acquisition of Rite Aid. As you’ll see from today’s earnings press release, we are

actively engaged in discussions with the FTC, and are still working towards a close of the

acquisition in the early part of this calendar year, having announced the Fred’s agreement on

December 20, 2016.” He also reaffirmed 2017 fiscal guidance that included Rite Aid accretion of

$0.05 to $0.12 adjusted diluted net earnings per share for the year.

       41.     Defendant Pessina followed up by highlighting “the progress we have announced

at the end of December, regarding the proposed transaction with Rite Aid, in having reached a

conditional agreement with Fred’s.” He continued that the FTC review process, while slow,

allowed him to “remain as convinced as ever of the strategic benefits of the proposed Rite Aid

transaction.” He then added: “We are clearly making progress, and while I would always like to

move faster and do more, we must be measured and ensure we work at a pace with which we are

confident we can deliver for our customers and our shareholders, on all the plans and

strategies we have discussed with you.” When asked if Walgreens had a “Plan B” in the event

the Original Merger was not approved, Defendant Pessina said the company did not, and that:

       [W]e don’t want even to think of the fact that this could not be approved after so
       many months, when we have given a lot of information, and we have had a very
       good relationship with the people of the FTC. . . . So we are not thinking of a
       Plan B today.

       42.     Shortly after these statements, on January 30, 2017, Rite Aid and Walgreens

announced that they had terminated the Original Merger Agreements and entered into the

Revised Merger Agreement, slashing the Original Merger Consideration to be paid to Rite Aid

shareholders from $9.00 per share to between $7.00 and $6.50 per share, depending on the


                                                16
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 17 of 38                    PageID 17



number of Rite Aid stores that Walgreens would need to divest to satisfy antitrust regulators, and

that they extended the merger deadline, yet again, to July 31, 2017.

       43.     On or about the same day, Fred’s commented on the extension of the Merger by

stating the following:

       Fred’s Pharmacy Comments on Extension to Merger Agreement

       MEMPHIS, Tenn.--(BUSINESS WIRE)--January 30, 2017--Fred’s Inc. (“Fred’s
       Pharmacy” or the “Company”) (NASDAQ:FRED) today issued the following
       statement regarding the agreement between Walgreens Boots Alliance, Inc.
       (NASDAQ:WBA) and Rite Aid Corporation (NYSE:RAD) under which
       Walgreens and Rite Aid have entered into an amendment and extension of their
       previously announced definitive merger agreement:

               Fred’s Pharmacy affirms that the asset purchase agreement it entered into
               on December 19, 2016 with Walgreens and Rite Aid remains in effect. As
               previously disclosed, to the extent the Federal Trade Commission (“FTC”)
               requests that additional stores be sold, and Walgreens agrees to sell such
               stores, Fred’s Pharmacy has agreed to buy those stores. The amendment
               and extension of the Walgreens-Rite Aid merger agreement reinforces
               the Company’s confidence that the transaction is in the mutual best
               interest of Fred’s Pharmacy and all of its shareholders. Fred’s
               Pharmacy continues to work with the FTC, Rite Aid and Walgreens to
               complete the transaction, and looks forward to realizing the
               considerable benefits the transaction will bring to customers, patients,
               payors, supplier partners, team members and shareholders.

               (Emphasis Added)

       44.     On April 5, 2017, Walgreens held an earnings call for its second fiscal quarter of

2017. In his prepared remarks, Defendant Pessina touted Walgreens’ announcement of a $1

billion share repurchase program that became available as a result of the Revised Merger, which

would return value to Walgreens shareholders “without undermining our intention to [profitably]

deleverage the company following the closing of the proposed Rite Aid acquisition.” Defendant

Pessina added: “I am still optimistic that we will bring this deal to a successful conclusion” and

that “[w]e believe that we can [certify compliance] in the coming weeks[.]” He concluded by

                                                17
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 18 of 38                    PageID 18



reassuring investors that the Revised Merger Agreement would be more likely to satisfy

regulators:

       The changes to the deal that we agreed in January demonstrate our absolute
       commitment to ensure all transactions meet our demanding financial and
       strategic requirements while allowing us the ability to address any reasonable
       demand that may be made of us in obtaining regulatory approval.

       45.    When asked by an analyst, “[W]here exactly aren’t you and the FTC seeing eye to

eye?,” Defendant Pessina responded:

       “I am still positive on this deal. I believe that we have a strong argument for –
       to defend this deal” and added that “We are collaborating very well with the
       FTC. And as I said, we are preparing our facts to be ready to certify
       compliance, if we will decide to do so.”

       46.    On April 6, 2017, Fred’s held a conference call. In the conference call, Defendant

Bloom stated the following:

       The fourth quarter was highlighted by a transformational event for our Company.
       The announcement of the pending acquisition of 865 Rite Aid stores, which
       would make Fred’s the third largest drugstore chain in the nation and transform
       the largest regional pharmacy player into a true national competitor. Fred’s
       Pharmacy is working collaboratively with Walgreens Boots Alliance, Rite Aid,
       and the Federal Trade Commission to help obtain the FTC’s approval of
       Walgreens Boots Alliance’s pending acquisition of Rite Aid and the divestiture
       of certain Rite Aid assets to Fred’s Pharmacy.

       Fred’s Pharmacy remains committed to purchasing additional assets, including up
       to 1,200 Rite Aid stores to the extent necessary to obtain the FTC’s approval of
       the transaction. Completion of the transaction is subject to approval by the FTC as
       well as other customary regulatory approvals and closing conditions. We expect
       that acquiring the Rite Aid stores in these highly attractive markets will further
       accelerate our healthcare growth strategy and result in a company with enhanced
       scale and size that combined will be more competitive and create tremendous
       opportunities for our customers and team members.

       We know we have work ahead of us. Fred’s has lacked investment and process
       improvement for a very long time. That said, we are pleased with the progress
       we are making against our strategic plan and are focused on doing what needs
       to be done to have our financial results match our operational successes.


                                               18
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 19 of 38                   PageID 19



       47.    On June 6, 2017, Fred’s held a conference call. In the conference call, Defendant

Bloom stated the following:

       We saw substantial momentum in our retail and specialty pharmacy businesses
       during May, including total comparable store sales increasing 80 basis points
       compared with the prior year. While, we are laser focused on the core Fred’s, we
       continue to work collaboratively with Walgreens, Rite Aid and the Federal
       Trade Commission to obtain the FTC’s approval of the divestiture of certain
       Rite Aid assets to Fred’s Pharmacy in connection with Walgreens pending
       acquisition of Rite Aid.

       As we have previously disclosed, Fred’s Pharmacy remains committed to
       purchasing additional assets including up to 1,200 Rite Aid stores to the extent
       necessary to obtain the FTC’s approval of the transaction. Completion of the
       transaction is subject to approval by the FTC, as well as other customary
       regulatory approvals and closing conditions. We remain optimistic in our ability
       to receive FTC approval and we expect that acquiring the Rite Aid stores in
       these highly attractive markets will further accelerate our healthcare growth
       strategy.

       We also made great progress with our Board reconstitution during the quarter
       with five new highly qualified directors joining the Board. The five new directors
       are Tim Barton, Pete Bocian, Chris Bodine, Linda Longo-Kazanova and Steve
       Rossi. We have already begun to leverage many of the directors’ unique
       experiences and skill sets to help guide the Fred’s Pharmacy transformation.
       We’re also excited by the opportunity for these directors to contribute to our
       planning process with the integration of the Rite Aid assets, as well as the core
       Fred’s business. Each brings a unique background in specific areas such as
       finance, human resources, technology, integration, supply chain, Retail Pharmacy,
       specialty pharmacy and healthcare services that will contribute to this important
       process as we transform Fred’s Pharmacy. I cannot stress enough the role the
       refreshed Board is playing in our ongoing transformation and will play in the
       forthcoming integration of the divested stores from the Rite Aid transaction. We
       look forward to executing sour growth plan and delivering value for all of Fred’s
       Pharmacy shareholders.

       48.    The statements in bold, italicized type ¶¶38-41, 43-47 above were materially false

and misleading because Defendants did not subjectively believe them to be true, and Defendants

failed to disclose the following adverse facts that were known to Defendants or recklessly

disregarded by them:


                                              19
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 20 of 38                  PageID 20



      (a)   Far from presenting no “regulatory concern,” the FTC had informed Defendants

            that the Original Merger was unlikely to garner regulatory approval as then-

            constituted because of the significant market overlap between Rite Aid and

            Walgreens stores. In fact, as a result of prior discussions with the FTC, Rite Aid’s

            legal advisors had already concluded by January 6, 2017 that “the FTC would not

            recommend approval of the divestiture transaction by the [January 27, 2017] end

            date” in light of the “increasing likelihood that the merger would not be

            consummated by the January 27, 2017 end date.” And by that point (January 6,

            2017), the FTC had already subpoenaed members of Fred’s management and sent

            document requests regarding the potential divestiture. Yet, one day prior (January

            5, 2017), with access to the same underlying facts and information, Walgreens

            executives stated the opposite;

      (b)   Defendants did not possess “clarity” from their non-public discussions with FTC

            regulators that the deal would be approved, but, rather, FTC officials had

            expressed concern that the planned divestitures did not go far enough to preserve

            competition in the pharmaceutical marketplace;

      (c)   The delay in the regulatory review process and FTC requests for additional

            information were not simply routine and inconsequential as Defendants had

            represented, but, instead, indicated to Defendants that the FTC had significant

            concerns about the deal and was unlikely to approve it;

      (d)   The FTC Staff indicated to Defendants that Fred’s did not have (1) the financial

            capability and incentives to acquire and operate the assets, and (2) the competitive

            ability to maintain or restore competition in the market; and

                                              20
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 21 of 38                     PageID 21



       (e)     Fred’s wouldn’t (1) purchase the Rite Aid stores and certain assets related to store

               operations located across the eastern and western United States pursuant to the

               Fred’s Asset Purchase Agreement, and (2) realize the considerable benefits this

               transaction would bring to its customers, patients, payors, supplier partners, team

               members and shareholders.

                          Fred’s Artificially Inflated Stock Price
                   Tumbles as the Truth is Finally Revealed to the Market

       49.     On January 20, 2017 – barely two weeks after Defendants had stressed their

“confidence,” based on purported insider knowledge and conversations with regulators, that the

deal would be approved by the FTC as structured – Bloomberg reported in an article entitled,

“Walgreens Faces U.S. Antitrust Concerns Over Rite Aid Fix,” that the FTC was, in fact,

unlikely to approve the deal. The article relayed the concerns of FTC officials that “Walgreens’s

proposal to sell 865 drugstores . . . doesn’t go far enough to preserve competition that would be

lost in the tie-up.” The article noted that the revelation ran sharply counter to investor

expectations. On this news, the price Fred’s stock fell $0.55 per share, and continued to decline

on unusually high volume.

       50.     Ten days later, on January 30, 2017, Rite Aid and Walgreens announced that the

Rite Aid Board had agreed to slash the Original Merger Consideration to be paid to Rite Aid

shareholders from $9.00 per share to between $7.00 and $6.50 per share, depending on the

number of Rite Aid stores that Walgreens would need to divest to satisfy antitrust regulators and

that they extended the merger deadline, yet again, to July 31, 2017.

       51.     Then, on June 29, 2017, once again the market was stunned by the announcement

of the termination of the merger between Walgreens and Rite Aid, and the Fred’s Pharmacy asset


                                                21
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 22 of 38                      PageID 22



purchase agreement with Walgreens and Rite Aid. Fred’s received $25 million as reimbursement

for expenses associated with the terminated transaction.

       52.      On this news, Fred’s stock price dropped $2.78 per share or over 22.8% from

$12.20 per share to close at $9.41 per share on June 29, 2017. The Company’s stock price would

continue to fall over the following months, closing at $6.60 per share on September 27, 2017.

             Fred’s Stock Price Was Artificially Inflated During the Class Period

       53.     As a result of Defendants’ materially false and misleading statements alleged

herein, Fred’s stock traded at artificially inflated prices during the Class Period. On December

19, 2016, the last trading day prior to the joint press release announcing that they had entered

into an agreement with Fred’s to sell 865 Rite Aid stores for $950 million in an all-cash

transaction in order to complete the Original Merger, Fred’s stock closed at $11.15 per share.

Defendants’ false and misleading statements downplaying the antitrust risks inherent in the

Original Merger and the announcement of the agreement with Fred’s, sent Fred’s stock price

skyrocketing on December 20, 2016 to close at $20.19 per share on trading volume in excess of

29 million shares, compared to a trading volume of 264,000 shares, a day earlier. After the truth

underlying Defendants’ false and misleading statements was revealed to the market, the price of

Fred’s stock declined by over 50% from its Class Period high.

       54.     Fred’s stock traded at artificially inflated levels based on the market’s expectation

that the Original Merger would close on schedule and under the terms of the Original Merger

Agreement. The market’s misperception was fueled by Defendants’ repeated materially false and

misleading statements that the both the Mergers and asset purchase agreements bore little

antitrust risk and would close on schedule. As further described herein, these inflated trading



                                                22
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 23 of 38                   PageID 23



levels existed far above the price at which Fred’s stock would have traded if the market knew the

truth that the deal was in serious antitrust jeopardy.

                      Post-Class Period Statements Further Demonstrate
             That Defendants’ Class Period Statements Were False and Misleading

       55.      On June 29, 2017, Walgreens held an earnings call for analysts and investors

concerning its third fiscal quarter of 2017. When asked about the regulatory review process for

the Asset Purchase Agreement under which Walgreens would acquire 2,186 Rite Aid stores,

Defendants’ response was noticeably different. For example, after pointing out that “the stores

you’re trying to buy do still seem to have a decent amount of overlap with existing Walgreens

stores, at least on a state-by-state basis,” a securities analyst from BofA Merrill Lynch asked:

“Should we assume that the new plan takes into account feedback from the FTC such that you're

highly confident in a shorter FTC review for the new asset purchase? Or could this still be a

battle with the FTC even for the new plan?” Unlike in previous calls where Defendants were

eager to share their “clarity” based on insider knowledge, Gradwell diverted the question to

Walgreens’ General Counsel, Marco Patrick Anthony Pagni (“Pagni”): “We actually have

(inaudible) our Counsel, internal General Counsel here, who might answer that. Marco?” Pagni

provided the answer Defendants should have offered throughout the Class Period: “I wouldn’t

care to express any level of confidence one way or another as to how the transaction will

proceed.” Another analyst later asked:

       I understand what you’re saying in terms that this is more of a simple asset deal.
       But if I must – you’re giving them an option to buy generic drugs through
       WBAD, and it looks like from the Rite Aid slides for a period of 10 years. Can
       you talk about how the FTC might view that kind of more strategic alliance on the
       purchasing side? And do you think that perhaps presents a different kind of
       hindrance?



                                                  23
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 24 of 38                      PageID 24



       56.     This time, it was Defendant Pessina who diverted the question to Pagni: “Marco?”

Pagni, again, refused to comment on the FTC’s views:

       We’re not able to comment on how the FTC may or may not see any particular
       facet of this transaction. But I would say is that it's important that the Rite Aid,
       going forward, be competitive in the market. And clearly, it's an option to join our
       procurement vehicle, WBAD, will help it with its cost of goods going forward,
       which we believe is important for its competitive position in the market. And I
       express no view as to how the FTC will see that, but one could imagine that, that
       might be important for them.

                           CLASS ACTION ALLEGATIONS

       57.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Fred’s securities between December 20, 2016 and June 28,

2017, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       58.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Fred’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Fred’s common stock were

traded publicly during the Class Period on the NASDAQ. Record owners and other members of

the Class may be identified from records maintained by Fred’s or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

                                                24
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 25 of 38                       PageID 25



          59.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          60.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          61.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)    whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Fred’s; and

          (c)    to what extent the members of the Class have sustained damages and the proper

measure of damages.

          62.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members I impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class

action.




                                                  25
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 26 of 38                          PageID 26



                              UNDISCLOSED ADVERSE FACTS

        63.     The market for Fred’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Fred’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired Fred’s securities relying upon

the integrity of the market price of the Company’s securities and market information relating to

Fred’s, and have been damaged thereby.

        64.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Fred’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Fred’s business, operations, and prospects as alleged herein.

        65.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Fred’s financial well-being and prospects. These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times. Defendants’ materially false and/or misleading statements during the Class Period resulted



                                                  26
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 27 of 38                   PageID 27



in Plaintiff and other members of the Class purchasing the Company’s securities at artificially

inflated prices, thus causing the damages complained of herein when the truth was revealed.

                                      LOSS CAUSATION

       66.     During the Class Period, as detailed herein, Defendants made false and

misleading statements and omitted material information concerning Fred’s business and

prospects and engaged in a scheme to deceive the market. By artificially inflating and

manipulating the price of Fred’s stock, Defendants deceived Plaintiff and the Class (as defined

herein) and caused them losses when the truth was revealed. When Defendants’ prior

misrepresentations and fraudulent conduct became apparent to the market, this caused Fred’s

stock price to fall precipitously as the prior artificial inflation came out of the stock price,

including following the January 20, 2017, and June 29, 2017 disclosures. As a result of their

purchases of Fred’s stock during the Class Period, Plaintiff and the other members of the Class

suffered economic loss, i.e., damages, under the federal securities laws.

                                 SCIENTER ALLEGATIONS

       67.     As alleged herein, Defendants acted with scienter in making false and misleading

statements during the Class Period in that Defendants had a motive and opportunity to commit

fraud, and Defendants also had actual knowledge that their Class Period statements were false

and misleading and/or were reckless in making statements that were likely to mislead investors.

       68.     The Walgreens Defendants misled investors to gain shareholder approval of the

Original and Revised Merger Agreements and continued to mislead investors in order to rebut

criticism of the deal’s viability, which threatened to tarnish Pessina’s strong deal-making

reputation.



                                                27
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 28 of 38                     PageID 28



       69.     The Fred’s Defendants misled investors to gain approval of the credit agreements

etc. and to receive additional financing. Moreover, it sought to mislead investors since it sought

to fight Alden Global Capital LLC, (“Alden”), a holder of nearly 25% of the outstanding Fred’s

common stock.       Specifically, on March 8, 2017, Alden responded to Fred's announced

appointment of new directors, Christopher W. Bodine and Peter J. Bocian, and CEO Michael K.

Bloom, to the Company’s Board of Directors (the “Board”). Alden also expressed its concerns

with the Company’s unacceptable operating performance, unwarranted dilutive equity issuance

to A.T. Kearney and the Board’s failure to provide proper oversight of management.

       70.     On March 8, 2017, during the Class Period, Alden issued a press release that

stated in pertinent part the following:

       Heath Freeman, President of Alden, issued the following statement:

       “For more than two months, we have attempted to work cooperatively and
       privately with Fred’s to reconstitute the Board in a manner that we believe is in
       the best interests of shareholders. We have remained patient and respectful of the
       Company's heightened sensitivity around any public communications during the
       pendency of the deal with Rite Aid Corporation (“Rite Aid”). We are deeply
       frustrated by the Board’s decision to reconstitute the Board with new candidates,
       including CEO Michael Bloom, rather than work in good faith with its largest
       shareholder to reach an agreement around Board composition. It is quite clear
       that these changes were only made in reaction to our involvement and were
       crafted in such a manner to give the appearance that the Board is acting
       reasonably, while really seeking to protect the destructive status quo.

       We think it is telling that the Board did not proactively seek to refresh the Board
       on its own, but rather only as a way to diffuse our efforts to work cooperatively to
       enhance the Board with directors committed to serving shareholders' best
       interests. Importantly, these reactionary changes do not go far enough to address
       the significant issues facing the Company and, in our view, are transparent
       attempts by the Company to create the illusion of change to appease shareholders.
       Fred's latest maneuver only reinforces our belief that this Board cannot be trusted
       and that shareholder representation on the Board is immediately required to
       ensure that the Company's cost structure resets in advance of any transaction and
       that the transaction with Rite Aid is properly managed. Fred’s abysmal business
       decision-making and country club environment in the executive suite and
       boardroom are serving as significant obstacles to maximizing shareholder value.
                                               28
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 29 of 38                   PageID 29




      The Board’s delay tactics during our discussions and adoption of a poison pill and
      defensive Bylaws just four days after public disclosure of our ownership stake in
      Fred’s demonstrate their intention to further retreat inward from the alarming
      reality at Fred’s core business.

      Unfortunately, these entrenchment-minded actions are just the tip of the iceberg
      of the corporate governance problems plaguing Fred’s. We were appalled to learn
      the Company had issued 490,074 Class A Voting shares to A.T. Kearney, putting
      a significant amount of voting stock in the hands of the Company’s own advisors.
      This action was irresponsible and unnecessary when the Company has the
      capacity to pay in cash. This harmful action taken at the expense of shareholders
      deceitfully provided A.T. Kearney double the disclosed value of its services in the
      form of valuable Fred’s shares, based on the share price on the grant date. To us,
      these are signs of a Board that is looking to go to war with its own shareholders.

      The Company stands at a critical juncture. Fred’s business has persistently
      underperformed as evidenced by poor comparable store traffic, declining
      comparable store sales, suboptimal gross margins and bloated SG&A. Given the
      Company’s lackluster operating performance, it is not surprising that Fred’s total
      shareholder return significantly lags behind its dollar store and pharmacy peers.
      This poor performance should have been addressed long before the occurrence of
      any transaction.

      The Board and management should be held accountable for its shortcomings. The
      Company’s reactive approach to adopting changes as a result of shareholder
      pressure further underscores the need for independent, shareholder representation
      in the boardroom. When the pressure is off, what will keep the Board from
      returning to its past practices of complacent oversight and weak governance?

      It is time for the Board to prove it is committed to protecting and enhancing
      shareholder value. We have made every effort to engage with the Board
      constructively and in good faith to resolve this matter through a private process.
      The entrenchment and dilution needs to immediately cease. Shareholders deserve
      directors who will be proactive and work tirelessly to enhance value, not ones
      who appear only committed to doing the bare minimum in the face of shareholder
      pressure.

      We therefore urge the Board to reconsider its uncooperative approach and to
      immediately engage with us to discuss a real reconstitution of the Board. Despite
      our clear frustration with the Company, we remain ready, willing and able to
      continue our negotiations with the Board in good faith to reach an amicable
      resolution. A true Board refresh is required, and all factors point to that. We
      nonetheless are prepared to take any and all actions necessary to ensure that the
      interests of shareholders remain paramount in the boardroom, including seeking

                                              29
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 30 of 38                      PageID 30



        the election of director candidates at Fred’s 2017 annual meeting of
        shareholders.”

        71.    Defendants knew that their public statements were materially false and

misleading, knew that such statements or documents would be issued or disseminated to the

investing public, and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal securities

laws.

        72.    In addition to their orchestration of the fraudulent scheme, Defendants’ scienter is

evidenced by the following: (i) the Individual Defendants’ senior positions within Walgreens and

their extensive personal participation in the merger review process; (ii) the Individual Defendants

held themselves out as the persons most knowledgeable on the topics about which they spoke,

including the statements alleged herein to be false and misleading; and (iii) the close temporal

proximity between statements made by Defendants and the revelation that those statements were

false and misleading.

                             The Individual Defendants’ Access to, and
                           Extensive Personal Involvement in, the Mergers

        73.    As the most senior executives and/or board members at their respective

companies, each of the Individual Defendants participated in extensive due diligence regarding

the deal and stayed regularly apprised of its progress, including developments in connection with

the FTC’s review.

        74.    Defendants were required to, and, in fact, did, “make all strategic decisions and

lead all discussions, negotiations and other proceedings, and coordinate all activities with respect

to any requests that may be made by, or any actions, consents, undertakings, approvals, or

waivers that may be sought by or from, the FTC or other governmental entities.”

                                                30
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 31 of 38                     PageID 31



        75.      During 2016-2017, Defendants’ counsel had “extensive discussions” with the

FTC, regarding Walgreens, Rite Aid and/or Fred’s, the substance of which counsel then relayed

to Defendants.

        76.      As a result of these activities and the Individual Defendants’ positions and

personal involvement in the regulatory review process, each Defendant was fully informed of the

developments in the FTC approval process, including the FTC’s expressed concerns regarding

the deal and the FTC’s determination that it was unlikely to approve the Original Merger or the

Revised Merger as then-constituted which Fred’s Asset Purchase Agreement was contingent

upon.

                             Defendants Repeatedly Stated that They Were
                            Informed About the Regulatory Review Process

        77.      Defendants repeatedly held themselves out to the market as knowledgeable on the

topics on which they spoke that are alleged herein to be false and misleading, including on

conference calls with investors and security analysts. Throughout the Class Period, Defendants

stated that they had knowledge and information regarding the mergers and Fred’s Asset Purchase

Agreement as a result of extensive collaboration, due diligence efforts, expertise in such matters,

familiarity with the business of Fred’s and/or Walgreens, and discussions with FTC staff and/or

persons knowledgeable about the FTC’s ongoing review. Defendants further insisted that any

criticism of the deal’s viability was flat wrong and not “well informed.”

                              The Close Temporal Proximity Between
                      Defendants’ Statements and the Revelation of Their Falsity

        78.      Defendants’ representations that they had “confidence” that the deal would satisfy

antitrust regulators and be approved, as outlined in the Original Merger Agreement, soon before



                                                 31
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 32 of 38                     PageID 32



the falsity of those statements was revealed, further bolsters an already compelling inference of

scienter.

        79.    On January 5, 2017, Defendant Pessina told investors and the market with regards

to the deal: “we are confident we can deliver for our customers and our shareholders, on all the

plans and strategies we have discussed with you.” On that same call, Defendant Pessina

represented that Walgreens was “clearly making progress” in its discussions with the FTC, and

that he “remain[ed] as convinced as ever of the strategic benefits of the proposed Rite Aid

transaction.” Similarly, Fairweather stated that Walgreens was “actively engaged in discussions

with the FTC” and, based in part on these discussions, reaffirmed Walgreens’ 2017 fiscal

guidance that included Rite Aid accretion of $0.05 to $0.12 adjusted diluted net earnings per

share for the year. But by the very next day, based on prior discussions, and with access to the

same facts available on January 5, Rite Aid’s attorneys had privately concluded that “the FTC

would not recommend approval of the divestiture transaction by the [January 27, 2017] end

date.” And on January 20, 2017 – barely two weeks after Defendants had stressed their

“confidence” that the deal would be approved by the FTC as structured based on purported

insider knowledge and conversations with regulators – Bloomberg reported in an article entitled,

“Walgreens Faces U.S. Antitrust Concerns Over Rite Aid Fix,” that the FTC was, in fact,

unlikely to approve the deal which would lead to the demise of the Fred’s Asset Purchase

Agreement. The article relayed the concerns of FTC officials that “Walgreens’s proposal to sell

865 drugstores . . . doesn’t go far enough to preserve competition that would be lost in the tie-

up.” Just ten days after this revelation, on January 30, 2017, Fred’s shareholders were again

shocked to learn of the terms of the Revised Merger Agreement and that the purported reason for

the proposed revisions was that antitrust regulators would not approve the deal as structured.

                                                32
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 33 of 38                       PageID 33



                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       80.     The market for Fred’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Fred’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of Fred’s securities and market information relating

to Fred’s, and have been damaged thereby.

       81.     During the Class Period, the artificial inflation of Fred’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Fred’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Fred’s and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       82.     At all relevant times, the market for Fred’s securities was an efficient market for

the following reasons, among others:

       (a)     Fred’s shares met the requirements for listing, and was listed and actively traded

on the NASDAQ, a highly efficient and automated market;


                                                 33
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 34 of 38                     PageID 34



       (b)     As a regulated insurer, Fred’s filed periodic public reports with the SEC and/or

NASDAQ;

       (c)     Fred’s regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Fred’s was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly

available and entered the marketplace.

       83.     As a result of the foregoing, the market for Fred’s securities promptly digested

current information regarding Fred’s from all publicly available sources and reflected such

information in Fred’s share price. Under these circumstances, all purchasers of Fred’s securities

during the Class Period suffered similar injury through their purchase of Fred’s securities at

artificially inflated prices and a presumption of reliance applies.

       84.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

                                                 34
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 35 of 38                     PageID 35



decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                              NO SAFE HARBOR PROTECTION

       85.     Defendants’ false and misleading statements during the Class Period are not

immunized by the safe harbor for forward-looking statements under the Private Securities

Litigation Reform Act. First, most of Defendants’ materially false and misleading statements

were not “forward-looking statements,” but rather, were statements of existing fact and/or or

conditions, which do not qualify for the safe harbor protection. Second, at the time each false and

misleading statement was made, the speaker had actual knowledge that the statement was false

or misleading and/or the statement was authorized or approved by an executive officer and/or

director who had actual knowledge that the statement was false or misleading. Third,

Defendants’ cautionary statements were contradicted by existing, undisclosed material facts that

were required to be disclosed so that the statement would not be misleading. Fourth, Defendants

provided no meaningful cautionary language regarding their false and misleading statements,

only vague and boilerplate disclaimers about general regulatory risk that failed to apprise

shareholders of the true risks inherent in the mergers, which were contradicted by Defendants’

false and misleading statements. Moreover, many of Defendants’ boilerplate disclaimers

themselves were misleading because they warned of risks that had already materialized.

                                      CAUSES OF ACTION

                                             COUNT I

      Claim for Violations of §10(b) of the 1934 Act and SEC Rule 10b-5 (Against All
                                         Defendants)

       86.     Plaintiff incorporates by reference and realleges each and every allegation above,

as though fully set forth herein.
                                                   35
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 36 of 38                       PageID 36



       87.     During the Class Period, Defendants disseminated or approved the materially

false and misleading statements specified above, which they knew, or deliberately disregarded,

to be misleading in that they contained misrepresentations and failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

       88.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

       (a)     employed devices, schemes, and artifices to defraud;

       (b)     made untrue statements of material facts or omitted to state material facts

               necessary in order to make the statements made, in light of the circumstances

               under which they were made, not misleading; or

       (c)     engaged in acts, practices, and a course of business that operated as a fraud or

               deceit upon Plaintiff and others similarly situated in connection with his

               purchases of Fred’s common stock during the Class Period.

       89.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Fred’s stock. Plaintiff and the Class would

not have purchased Fred’s common stock during the Class Period at the prices they paid, or at

all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

                                                COUNT II

         Claim for Violations of §20(a) of the 1934 Act (Against the Individual Defendants)

       90.     Plaintiff incorporates by reference and realleges each and every allegation above,

as though fully set forth herein.



                                                 36
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 37 of 38                      PageID 37



       91.     The Individual Defendants acted as control persons of Walgreens and/or Fred’s

within the meaning of §20(a) of the 1934 Act as alleged herein. By virtue of their intimate

knowledge of the false and misleading statements made during the Class Period, they had the

power to influence and control, and did influence and control, directly or indirectly, the decision-

making of Walgreens and/or Fred’s, including the content and dissemination of the false and

misleading statements alleged herein.

       92.     The Individual Defendants were provided with or had unlimited access to copies

of the statements alleged to be misleading prior to and/or shortly after those statements were

issued, and had the ability to prevent the issuance of those statements or cause those statements

to be corrected.

       93.     As set forth above, the Individual Defendants had the ability to exercise control

over, and did control, Walgreens and/or Fred’s who violated §10(b) of the 1934 Act and SEC

Rule 10b-5 promulgated thereunder, in connection with the false and materially misleading Class

Period statements as alleged herein.

       94.     By virtue of these facts, the Individual Defendants have violated §20(a) of the

1934 Act and are liable to Plaintiff and the other members of the Class.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment in favor of Plaintiff and the Class, and

       against Defendants as follows:

       A.      Declaring that this action is properly maintainable as a class action pursuant to

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as Class representative

and Plaintiff’s counsel as Class counsel;

       B.      Awarding Plaintiff and the Class compensatory damages;

                                                37
Case 2:19-cv-02415-SHL-dkv Document 1 Filed 06/27/19 Page 38 of 38                   PageID 38



       C.       Awarding Plaintiff and the Class pre-judgment and post-judgment interest, as well

as reasonable attorneys’ fees, expert witness fees, and other costs;

       D.       Awarding extraordinary, equitable and/or injunctive relief as permitted by law,

equity and the federal statutory provisions sued hereunder, and any appropriate state law

remedies; and

       E.       Awarding such other relief as this Court may deem just and proper.

                                     DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff and the Class

demand a trial by jury.

Dated: June 27, 2019                                  Respectfully submitted,

                                                      BRAMLETT LAW OFFICES

                                                      s/Paul Kent Bramlett
                                                      Paul Kent Bramlett TN #7387/MS#4291
                                                      Robert Preston Bramlett TN#25895
                                                      40 Burton Hills Blvd., Suite 200
                                                      P.O. Box 150734
                                                      Nashville, TN 37215
                                                      Telephone: 615.248.2828
                                                      Facsimile: 866.816.4116
                                                      PKNASHLAW@aol.com
                                                      Robert@BramlettLawOffices.com

OF COUNSEL

LIFSHITZ & MILLER LLP
Joshua M. Lifshitz
821 Franklin Ave, Suite 209
Garden City, NY 11530
Tel: (516) 493-9780
Fax: (516) 280-7376
Email: jml@jlclasslaw.com




                                                 38
